Exhibit 10.1

 

 

 

 

LOGO [g659156g25p78.jpg]

CREDIT AGREEMENT

dated as of

January 13, 2014

among

INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Co-Lead Arranger and Joint Bookrunner

and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arranger and Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

     1   

DEFINITIONS

     1   

SECTION 1.01. DEFINED TERMS

     1   

SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS

     23   

SECTION 1.03. TERMS GENERALLY

     23   

SECTION 1.04. ACCOUNTING TERMS; GAAP

     23   

SECTION 1.05. CONSOLIDATION OF VARIABLE INTEREST ENTITIES

     23   

ARTICLE II

     23   

THE CREDITS

     23   

SECTION 2.01. COMMITMENTS

     23   

SECTION 2.02. LOANS AND BORROWINGS

     24   

SECTION 2.03. REQUESTS FOR REVOLVING BORROWINGS

     24   

SECTION 2.04. RESERVED

     25   

SECTION 2.05. SWINGLINE LOANS

     25   

SECTION 2.06. LETTERS OF CREDIT

     26   

SECTION 2.07. FUNDING OF BORROWINGS

     29   

SECTION 2.08. INTEREST ELECTIONS

     30   

SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS

     31   

SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT

     31   

SECTION 2.11. PREPAYMENT OF LOANS

     32   

SECTION 2.12. FEES

     32   

SECTION 2.13. INTEREST

     33   

SECTION 2.14. ALTERNATE RATE OF INTEREST

     34   

SECTION 2.15. INCREASED COSTS

     34   

SECTION 2.16. BREAK FUNDING PAYMENTS

     36   

SECTION 2.17. PAYMENTS FREE OF TAXES

     36   

SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     40   

SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     41   

SECTION 2.20. DEFAULTING LENDERS

     42   

SECTION 2.21. EXTENSION OF MATURITY DATE

     43   

SECTION 2.22. INCREASE IN COMMITMENTS

     44   

SECTION 2.23. ADDITION AND REMOVAL OF UNENCUMBERED PROPERTIES

     45   

SECTION 2.24. EQUITY PLEDGE

     46   

ARTICLE III

     46   

REPRESENTATIONS AND WARRANTIES

     46   

SECTION 3.01. ORGANIZATION; POWERS

     46   

SECTION 3.02. AUTHORIZATION; ENFORCEABILITY

     46   

SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS

     46   

SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     46   

SECTION 3.05. PROPERTIES

     47   

SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS

     47   

SECTION 3.07. COMPLIANCE WITH LAWS AND AGREEMENTS

     47   

SECTION 3.08. INVESTMENT COMPANY STATUS

     47   

SECTION 3.09. TAXES

     48   

SECTION 3.10. ERISA

     48   

SECTION 3.11. DISCLOSURE

     48   

SECTION 3.12. SANCTIONS LAWS AND REGULATIONS

     49   

SECTION 3.13. UNENCUMBERED PROPERTIES

     49   

SECTION 3.14. SUBSIDIARIES; EQUITY INTERESTS

     50   

SECTION 3.15. REIT STATUS

     50   

SECTION 3.16. NO DEFAULT

     50   

 

2



--------------------------------------------------------------------------------

ARTICLE IV

     51   

CONDITIONS

     51   

SECTION 4.01. EFFECTIVE DATE OF OBLIGATIONS TO MAKE LOANS

     51   

SECTION 4.02. EACH CREDIT EVENT

     51   

ARTICLE V

     52   

AFFIRMATIVE COVENANTS

     52   

SECTION 5.01. FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION

     52   

SECTION 5.02. NOTICES OF MATERIAL EVENTS

     53   

SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS

     54   

SECTION 5.04. PAYMENT OF OBLIGATIONS

     54   

SECTION 5.05. MAINTENANCE OF PROPERTIES; INSURANCE

     54   

SECTION 5.06. BOOKS AND RECORDS; INSPECTION RIGHTS

     54   

SECTION 5.07. COMPLIANCE WITH LAWS

     54   

SECTION 5.08. USE OF PROCEEDS AND LETTERS OF CREDIT

     55   

SECTION 5.09. ACCURACY OF INFORMATION

     55   

SECTION 5.10. REIT STATUS

     55   

SECTION 5.11. SUBSIDIARY GUARANTIES

     55   

ARTICLE VI

     56   

NEGATIVE COVENANTS

     56   

SECTION 6.01. INDEBTEDNESS; NEGATIVE PLEDGES

     56   

SECTION 6.02. LIENS

     56   

SECTION 6.03. FUNDAMENTAL CHANGES

     56   

SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

     57   

SECTION 6.05. SWAP AGREEMENTS

     57   

SECTION 6.06. RESTRICTED PAYMENTS

     57   

SECTION 6.07. TRANSACTIONS WITH AFFILIATES

     58   

SECTION 6.08. RESERVED

     58   

SECTION 6.09. TRANSFERS OF DIRECT OR INDIRECT INTERESTS IN BORROWER

     58   

SECTION 6.10. SANCTIONS LAWS AND REGULATIONS

     58   

SECTION 6.11. FINANCIAL COVENANTS

     59   

SECTION 6.12. BORROWING BASE COVENANTS

     59   

ARTICLE VII

     60   

EVENTS OF DEFAULT

     60   

SECTION 7.01. EVENTS OF DEFAULT

     60   

SECTION 7.02. APPLICATION OF FUNDS

     62   

ARTICLE VIII

     63   

THE ADMINISTRATIVE AGENT

     63   

ARTICLE IX

     65   

MISCELLANEOUS

     65   

SECTION 9.01. NOTICES

     65   

SECTION 9.02. WAIVERS; AMENDMENTS

     67   

SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER

     68   

SECTION 9.04. SUCCESSORS AND ASSIGNS

     69   

SECTION 9.05. SURVIVAL

     72   

SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     72   

SECTION 9.07. SEVERABILITY

     73   

SECTION 9.08. RIGHT OF SETOFF

     73   

 

3



--------------------------------------------------------------------------------

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     73   

SECTION 9.10. WAIVER OF JURY TRIAL

     74   

SECTION 9.11. HEADINGS

     74   

SECTION 9.12. CONFIDENTIALITY

     74   

SECTION 9.13. MATERIAL NON-PUBLIC INFORMATION

     75   

SECTION 9.14. AUTHORIZATION TO DISTRIBUTE CERTAIN MATERIALS TO PUBLIC-SIDERS

     75   

SECTION 9.15. USA PATRIOT ACT

     76   

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of January 13, 2014, among INDUSTRIAL PROPERTY
OPERATING PARTNERSHIP LP, a Delaware limited partnership , the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Syndication Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted EBITDA” means, Consolidated EBITDA less, with respect to Properties
owned by the Consolidated Group, the Capital Expenditure Reserve, and less, with
respect to Properties owned by Unconsolidated Affiliates, the Consolidated Group
Pro Rata Share of the Capital Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisor” means Industrial Property Advisors LLC.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate as used in this definition for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at



--------------------------------------------------------------------------------

approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If any Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
terminations or expirations.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(d):

 

Consolidated Leverage Ratio :

   ABR
Spread   Eurodollar
Spread

Category 1

Less than or equal to 50%

   0.90%   1.90%

Category 2

Greater than 50% and less than or equal to 55%

   1.15%   2.15%

Category 3

Greater than 55% and less than or equal to 60%

   1.40%   2.40%

Category 4

Greater than 60%

   1.75%   2.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date the certificate is delivered pursuant to
Section 5.01(d) (a “Compliance Certificate”); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Category 4 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Effective Date through the date of the next change in the Applicable
Rate pursuant to the preceding sentence shall be determined based upon
Category 1.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Asset Under Development” means any Property (a) for which the Consolidated
Group is actively pursuing construction, major renovation, or expansion of such
Property or (b) for which no construction has commenced but all necessary
entitlements (excluding foundation, building and similar permits) have been
obtained in order to allow the Consolidated Group to commence constructing
improvements on such Property. Notwithstanding the foregoing, tenant
improvements in a previously constructed Property shall not be considered an
Asset Under Development and with respect to any existing Property only the major
renovation or expansion portion of such Property shall be considered an Asset
Under Development.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Industrial Property Operating Partnership LP, a Delaware
limited partnership .

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base Covenants” means the covenants in Section 6.12.

“Borrowing Request” means a request by the Borrower for a Revolving Loan in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditure Reserve” means $0.10 per square foot of leasable space (as
annualized for the applicable ownership period).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization Rate” means, six and three-quarters percent (6.75%).

“Cash Equivalents” means, as of any date:

 

3



--------------------------------------------------------------------------------

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody’s;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody’s and which has a long term unsecured debt rating of not
less than A1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of Equity Interests representing 30% or more of
the of the voting stock of Trust; (b) during any twelve (12) month period on or
after the Effective Date, individuals who at the beginning of such period
constituted the Board of Directors or Trustees of Trust (the “Board”) (together
with any new directors whose election by the Board

 

4



--------------------------------------------------------------------------------

or whose nomination for election by the shareholders of Trust was approved by a
vote of at least a majority of the members of the Board then in office who
either were members of the Board at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason (other than death or disability) to constitute a majority of the members
of the Board then in office; (c) Trust consolidates with, is acquired by, or
merges into or with any Person (other than a consolidation or merger in which
the Trust is the continuing or surviving entity); or (d) Trust fails to own,
directly or indirectly, seventy percent (70%) of the Equity Interests of
Borrower and be the sole general partner of Borrower.

“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement, provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Co-Lead Arrangers” J.P Morgan Securities LLC and Wells Fargo Securities, LLC.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $100,000,000.00.

“Communications” has the meaning assigned to it in Section 9.01(c).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and prepayment premiums and scheduled balloon principal
payments in respect of any such Indebtedness which is not amortized through
periodic installments of principal and interest over the term of such
Indebtedness) required to be made

 

5



--------------------------------------------------------------------------------

during such period by any member of the Consolidated Group plus (c) a percentage
of all such scheduled principal payments required to be made during such period
by any Unconsolidated Affiliate on Indebtedness (excluding optional prepayments
and prepayment premiums and scheduled balloon principal payments with respect to
any such indebtedness which is not amortized through periodic installments of
principal and interest over the term of such Indebtedness) taken into account in
calculating Recurring Interest Expense, equal to the greater of (x) the
percentage of the principal amount of such Indebtedness for which any member of
the Consolidated Group is liable and (y) the Consolidated Group Pro Rata Share
of such Unconsolidated Affiliate.

“Consolidated EBITDA” means, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Recurring
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) impairment charges, (vi) amounts deducted as a result of
the application of FAS 141, (vii) non-cash expenses related to employee and
trustee stock and stock option plans, (viii) non-recurring financing and
acquisition related fees and costs and (ix) extraordinary losses incurred other
than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains realized other than in the ordinary
course of business. For the avoidance of doubt, Consolidated EBITDA shall not
include gains and losses from asset sales. In addition, Consolidated EBITDA
shall be adjusted to include amounts deferred for any given period pursuant to
that certain Expense Support and Conditional Reimbursement Agreement effective
as of October 1, 2013 (the “Expense Support Agreement”), between the Advisor,
the Borrower and the Trust, including any extensions of the term of such
agreement or any similar amendments to such agreement or any similar replacement
or successor agreements, and shall be adjusted to exclude the non-cash accrual
or subsequent cash reimbursement required in connection therewith, provided that
payment of such deferred amount is subordinated to payment of the Obligations so
that such payment is not permitted if an Event of Default exists. For purposes
of this definition, an amendment to the existing agreement or a replacement or
successor agreement, will be deemed similar to the Expense Support Agreement (a
“Similar Agreement/Amendment”) if it is on substantially the same terms and
conditions as the Expense Support Agreement, including without limitation a
limitation on term, similar pre-conditions to the payment of deferred amounts,
an outside date after which reimbursement obligations are cancelled, and similar
limitations on the right to accelerate the payment of such accrued amounts, and
such successor or replacement agreement or amendment must be subordinated to the
Obligations pursuant to a subordination agreement substantially the same as the
one delivered for the Expense Support Agreement.

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Adjusted EBITDA to
Fixed Charges.

“Consolidated Group” shall mean the Trust, the Borrower and all Subsidiaries
which are required to be consolidated with them for financial reporting purposes
under GAAP.

“Consolidated Group Pro Rata Share” shall mean, with respect to any
Unconsolidated Affiliate, the pro rata share of the ownership interests held by
the Consolidated Group, in the aggregate, in such Unconsolidated Affiliate,
without duplication.

“Consolidated Leverage Ratio” means, at any time, Total Indebtedness divided by
Total Asset Value, expressed as a percentage.

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes of the Consolidated Group
(adjusted by eliminating any such earnings or loss attributable to
Unconsolidated Affiliates) plus (ii) the applicable Consolidated Group Pro Rata
Share of net earnings (or loss) of all Unconsolidated Affiliates for such
period, in each case determined in accordance with GAAP (provided, however, that
lease payments attributable to Sale-Leaseback Master Leases which are generally
excluded from “consolidated net income” in accordance with GAAP shall
nonetheless be included as earnings for purposes of this definition).

 

6



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and intangible assets) minus total liabilities,
calculated in accordance with GAAP. However, for the purpose of this
calculation, intangible assets resulting from the application of FAS141 shall
not be excluded from Consolidated Tangible Net Worth.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debt Instrument” means any instrument evidencing a debt, including mortgage
notes and mezzanine notes.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; or (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the date on which this Agreement is executed and
delivered by all of the parties hereto.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution of the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health and
safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Pledge” means the Lien in favor of the Administrative Agent (for the
benefit of the Lenders) on the Equity Interests of the Subsidiary Guarantors, as
set forth in the Pledge Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the

 

8



--------------------------------------------------------------------------------

withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Financeable Ground Lease” means, except as otherwise approved by the Required
Lenders a ground lease that provides reasonable and customary protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Effective Date, provided that the remaining term can be less than twenty-five
(25) years if there is an option to purchase on terms acceptable to the
Administrative Agent and the amount of the option purchase price is deducted
from the Unencumbered Property Value of the applicable Unencumbered Property,
(b) that the ground lease will not be terminated until the Mortgagee has
received notice of a

 

9



--------------------------------------------------------------------------------

default, has had a reasonable opportunity to cure or complete foreclosure, and
has failed to do so, (c) provision for a new lease on the same terms to the
Mortgagee as tenant if the ground lease is terminated for any reason or other
protective provisions reasonably acceptable to Administrative Agent,
(d) non-merger of the fee and leasehold estates, (e) transferability of the
tenant’s interest under the ground lease without any requirement for consent of
the ground lessor unless based on reasonable objective criteria as to the
creditworthiness or line of business of the transferee or delivery of customary
assignment and assumption agreements from the transferor and transferee, and
(f) that insurance proceeds and condemnation awards (from leasehold interest)
will be applied pursuant to the terms of the applicable leasehold mortgage.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of the
Borrower.

“Financial Statements” has the meaning set forth in Section 5.01.

“Fixed Charges” shall mean, for any period, the sum of (i) Consolidated Debt
Service and (ii) all dividends actually paid on account of preferred stock or
preferred operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends actually paid to Unconsolidated
Affiliates but excluding dividends paid to members of the Consolidated Group).

“Foreign Assets Control Regulations” has the meaning assigned to it in
Section 3.13.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America, that are applicable as of the date of determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means, without duplication,
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee (or, if less, the maximum stated
liability set forth in the instrument embodying such Guarantee), provided, that
in the absence of any such stated amount or stated liability the amount of such
Guarantee shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

10



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Trust and all Subsidiary Guarantors.

“Guaranty” means collectively the Guaranty from the Trust and the Subsidiary
Guaranty from the Subsidiary Guarantors made in favor of the Administrative
Agent and the Lenders, substantially in the forms of Exhibits D-1 and D-2, as
the same may be amended, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others
(excluding in any calculation of consolidated Indebtedness of the Consolidated
Group, Guarantee Obligations of one member of the Consolidated Group in respect
of primary obligations of any other member of the Consolidated Group), (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall (i) include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) exclude
(x) deferrals or accruals by the Borrower or the Trust pursuant to that certain
Expense Support and Conditional Reimbursement Agreement effective as of
October 1, 2013 between the Advisor, the Borrower and the Trust including any
extensions of the term of such agreement or any similar amendments to such
agreement or any similar replacement or successor agreements (similarity being
determined as set forth in the definition of Consolidated EBITDA), provided that
payment of such amount is subordinated to payment of the Obligations so that
payment is not permitted if an Event of Default exists, and (y) customary
limited exceptions for certain acts or types of liability such as environmental
liability, fraud and other customary non-recourse carve-outs.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

11



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the 5th day of each calendar month, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment Grade Rating” means a credit rating of BBB-/Baa3 (or the equivalent)
or higher from Fitch, Inc., Moody’s or S&P.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, provided
the credit rating of such Affiliate is similar to or better than the credit
rating of JPMorgan Chase Bank, N.A., in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

“Letter of Credit Fees” has the meaning assigned to such term in Section 2.12.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such page
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates for dollar
deposits in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, monetary encumbrance, charge or security interest in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits thereto and any agreements entered into in connection herewith and
designated as a Loan Document, including the Guaranty, the Pledge Agreement and
amendments, modifications or supplements thereto or waivers thereof.

“Loan Parties” means the Borrower, each Guarantor and each Pledgor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Year” means the one year period commencing on the Effective Date and each
successive one year period thereafter.

“Material Adverse Effect” means a material adverse effect on (a) the business
property or financial condition of the Consolidated Group taken as a whole,
(b) the ability of the Borrower or the Trust to perform any of its material
obligations under the Loan Documents to which it is a party, (c) the ability of
the Loan Parties collectively taken as a whole to perform their material
obligations under the Loan Documents, (d) the validity or enforceability of any
of the material provisions of the Loan Documents and the material rights or
remedies available to the Administrative Agent and the Lenders under the Loan
Documents.

“Material Acquisition” mean an acquisition of assets with a total cost that is
more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 with respect to Recourse Indebtedness and $125,000,000
with respect to any Indebtedness which is not Recourse Indebtedness provided,
however that prior to the time that the Consolidated Net Worth is at least
$175,000,000, the

 

13



--------------------------------------------------------------------------------

foregoing amounts shall be $10,000,000 with respect to Recourse Indebtedness and
$75,000,000 with respect to any Indebtedness which is not Recourse Indebtedness.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Transfer” has the meaning assigned to such term in Section 6.09.

“Maturity Date” means January 13, 2017, subject to extension in accordance with
Section 2.21.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Note” has the meaning assigned to such term in Section 2.10(e).

“Net Operating Income” means, with respect to any Property for any period,
(i) revenues therefrom (including, without limitation, expense reimbursement,
loss of rent income and lease termination fees appropriately amortized to the
extent there is no new tenant in the space for which the lease termination fee
was paid), calculated, in each case, in accordance with GAAP, less (ii) the
costs of maintaining such Property, including, without limitation, real estate
taxes, insurance, repairs, maintenance, actual property management fees paid to
third parties or charged internally at a market rate and bad debt expense but
excluding depreciation, amortization, interest expense, tenant improvements,
leasing commissions, and capital expenditures, calculated, in each case, in
accordance with GAAP.

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) each payment
required to be made under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursements of LC
Disbursements and interest thereon and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower under this Agreement or any other Loan Document, other than
contingent indemnity obligations for which no claim has been made.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“144A Securities” means securities issued pursuant to Rule 144A under the
Securities Act of 1933, as amended.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

14



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Parties” means the Borrower or any of its Affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04 or for which a bond or similar
security for the full amount thereof has been posted, in form acceptable to
Administrative Agent;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens in existence on the date hereof, and extensions, renewals and
replacements of such Liens, as long as such extension, renewal and replacement
Liens do not spread to any property other than property encumbered by such Liens
on the date hereof;

 

15



--------------------------------------------------------------------------------

(h) Liens on Properties first acquired by Borrower or a Subsidiary after the
date hereof and which are in place at the time such Properties are so acquired;

(i) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business and Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC;

(j) assignments of past due receivables for collection purposes only;

(k) leases or subleases granted in the ordinary course of business;

(l) Liens arising in connection with any Indebtedness permitted hereunder;

(m) Liens of any Subsidiary in favor of the Borrower or any of the other Loan
Parties; and

(n) any netting or set-off right under any swap agreement.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

(f) investments (including loans) by any Loan Party in or to any other Loan
Party; and

(g) Cash Equivalents and Swap Agreements not prohibited hereunder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

16



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement made in favor of the
Administrative Agent for the benefit of the Lenders, substantially in the form
of Exhibit E, as the same may be amended, supplemented or otherwise modified
from time to time.

“Pledgor” means each entity owning a direct equity interest in an entity owning
an Unencumbered Property.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York; New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” means any real estate owned by the Borrower, any Subsidiary, or an
Unconsolidated Affiliate, and operated or intended to be operated as an
investment property.

“Property Investment Value” means, at any time with respect to any Property in
which a person has a direct or indirect ownership interest, the undepreciated
book value of such interest determined in accordance with GAAP.

“Property Value” means: (i) with respect to any Property owned directly or
indirectly by the Borrower or Guarantor for less than six full calendar
quarters, the current Property Investment Value of such Property; and (ii) with
respect to any Property owned directly or indirectly by the Borrower, or
Guarantor for six or more full calendar quarters, the greater of (i) the Net
Operating Income for such Property for the most recently completed calendar
quarter annualized divided by the Capitalization Rate and (ii) zero. A Property
contributed to a joint venture by the Borrower or Guarantor shall be deemed to
have been owned by such joint venture from the date of such contribution. A
Property acquired from a joint venture in which the Borrower or any Subsidiary
or Affiliate is a member shall be deemed to have been owned from the date
acquired from such joint venture but in such event, the references in this
definition to six full calendar quarters shall be changed to four full calendar
quarters with respect to such Property.

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of the federal and
state securities laws.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Unconsolidated Affiliates
during such period, whether recourse or non-recourse, but excluding
non-recurring amortized financing related expenses.

 

17



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective, directors, officers and employees, and trustees
of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any cash dividend, cash distribution or other cash
payment with respect to any equity interests in the Borrower or any Subsidiary,
excluding (i) any dividend, distribution or other payment by a member of the
Consolidated Group to another member of the Consolidated Group (including in
connection with the issuance of equity interests), (ii) any redemption of equity
interests by a member of the Consolidated Group (including pursuant to a share
buyback program); (iii) any distribution or other payment by an Unconsolidated
Affiliate to a member of the Consolidated Group (including promote payments in
connection with development joint ventures and regular distributions of cash
flow from Unconsolidated Affiliates); and (iv) any distribution or other payment
by any Subsidiary or Unconsolidated Affiliate which is a partnership, limited
liability company or joint venture or mezzanine lender and operated in the
ordinary course of business.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Property, as lessor, and the seller of such Property, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Property after closing.

“S&P” means Standard & Poor’s.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”).

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Similar Agreement/Amendment” has the meaning ascribed to such term in the
definition of Consolidated EBITDA.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

18



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent provided that any joint venture in which any Loan Party is a majority
owner but does not Control and which is not included in such Loan Party’s
consolidated financial statements shall not be a subsidiary

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is the owner of an
Unencumbered Property, and any other Subsidiary that elects to become a party to
the Subsidiary Guaranty.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit D-2, as the same may
be amended, supplemented or otherwise modified from time to time.

“Supplemental Materials” means any business or financial-related disclosures or
information supplementing the Financial Statements made available to the holders
of the Parties’ 144A Securities.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of: (a) for the first 12 months after closing of the facility, the
Property Investment Value and thereafter (b) (i) the Property Value of all
Properties (other than land assets and Assets Under Development) owned by
members of the Consolidated Group; plus (ii) the Consolidated Group’s Pro Rata
Share of the Property Value of Properties (other than Assets Under Development)
owned by

 

19



--------------------------------------------------------------------------------

Unconsolidated Affiliates; plus (iii) an amount equal to the then current book
value of each land asset and Asset Under Development owned by members of the
Consolidated Group; plus (iv) an amount equal to the Consolidated Group Pro Rata
Share of the then current book value of each land asset and Asset Under
Development owned by an Unconsolidated Affiliate; plus (v) Unrestricted Cash and
Cash Equivalents owned directly or indirectly by members of the Consolidated
Group; plus (vi) the applicable Consolidated Group Pro Rata Share of
Unrestricted Cash and Cash Equivalents owned directly or indirectly by Borrower
or Guarantor through an Unconsolidated Affiliate; plus (vii) Borrower’s and
Guarantor’s investments in Debt Instruments (based on current book value); plus
(viii) an amount equal to the Consolidated Group Pro Rata Share of investments
in Debt Instruments owned by an Unconsolidated Affiliate (based on current book
value); plus (ix) proceeds due from transfer agent.

“Total Indebtedness” shall mean, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Unconsolidated Affiliate (other than Indebtedness of such
Unconsolidated Affiliate to a member of the Consolidated Group) and (ii) the
amount of Indebtedness of such Unconsolidated Affiliate which is also Recourse
Indebtedness of a member of the Consolidated Group.

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which is secured by a Lien on a Property, any
ownership interests in any Subsidiary or Unconsolidated Affiliate or any other
assets which had, in each case, in the aggregate, a value in excess of the
amount of the applicable Indebtedness at the time such Indebtedness was
incurred. Such Indebtedness that is secured only with a pledge of ownership
interests and is also recourse to the Borrower or any Guarantor shall not be
treated as Total Secured Indebtedness.

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to customary limited
exceptions for certain acts or types of liability such as environmental
liability, fraud and other customary non-recourse carve-outs) shall not be
considered a part of Total Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by Borrower or the Trust of mortgage loans to Subsidiaries
or Unconsolidated Affiliates shall not be included in Total Secured Recourse
Indebtedness.

“Total Unencumbered Property Pool Value” shall mean, as of any date of
calculation, the aggregate, without duplication, of: (a) the Unencumbered
Property Values of all Unencumbered Properties (other than any that are Assets
Under Development); plus (b) an amount equal to one hundred percent (100%) of
the then-current book value of each Unencumbered Property that is an Asset Under
Development plus (c) all Unrestricted Cash and Cash Equivalents in excess of
$10,000,000 during the second Loan Year and thereafter.

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

20



--------------------------------------------------------------------------------

“Trust” means Industrial Property Trust Inc., the general partner of Borrower.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

“Unconsolidated Affiliate” means, any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
as of the most recent quarterly financial statement), whose financial results
are not consolidated under GAAP with the financial results of the Consolidated
Group.

“Unencumbered Asset Pool Leverage Ratio” means, for any period, Total Unsecured
Indebtedness to Total Unencumbered Property Pool Value.

“Unencumbered Debt Yield” means, at any time, Unencumbered Property NOI for the
most recent quarter annualized divided by Total Unsecured Indebtedness
(expressed as a percentage).

“Unencumbered Property” means, a Property that is designated by the Borrower as
an Unencumbered Property and: (i) is completed and located in the continental
United States or, subject to the limitations in the definition of Total
Unencumbered Property Pool Value, is an Asset Under Development; (ii) is 100%
owned in fee simple (or, subject to the limitation set forth in the definition
of Total Unencumbered Property Pool Value, is ground leased pursuant to a
Financeable Ground Lease) by the Borrower or a wholly owned Subsidiary that is a
Guarantor; (iii) is not subject to any Liens or encumbrances other than clauses
(a), (b), (c), (d), (f), (j), (k) and (m) of the definition of Permitted
Encumbrances; (iv) is not subject to any agreement (including (a) any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such Property, and (b) if applicable, the organizational documents of
Borrower or any Guarantor) which prohibits or limits the ability of the Borrower
or any Guarantor, as the case may be, to create, incur, assume or suffer to
exist any Lien upon any such Unencumbered Property or Equity Interests of the
Subsidiary Guarantor that owns such Unencumbered Property, except for covenants
that are not materially more restrictive than the covenants contained herein, in
favor of holders of unsecured Indebtedness not prohibited hereunder; (v) is not
subject to any agreement (including (a) any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such Property, and
(b) if applicable, the organizational documents of Borrower or any Guarantor)
which entitles any Person to the benefit of any Lien on any Unencumbered
Property or Equity Interests in the Borrower or the Subsidiary that in each case
owns such Unencumbered Property or would entitle any Person to the benefit of
any Lien on such Unencumbered Property or Equity Interests upon the occurrence
of any contingency (including, without limitation, pursuant to an “equal and
ratable” clause) other than any agreement entered into in connection with the
financing of such Property and the pledge of such Property as security for any
financing pending the Closing of such financing, provided that such Property
shall cease to be an Unencumbered Property upon the closing of such financing;
(vi) is not subject to any agreement (including (a) any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
Property, and (b) if applicable, the organizational documents of Borrower or any
Guarantor) which prohibits or limits the ability of the Borrower or any
Guarantor, as the case may be, to make Restricted Payments to Borrower or any
Guarantor or prevents the Subsidiary from transferring such Property (other than
(x) any restriction with respect to a Property imposed pursuant to an agreement
entered into for the sale or disposition of such Property pending the closing of
such sale or disposition, (y) any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Subsidiary pending
the closing of such sale or disposition) or (z) other

 

21



--------------------------------------------------------------------------------

than restrictions which are not materially more restrictive than the
restrictions contained herein with respect to Unencumbered Properties, in favor
of holders of unsecured Indebtedness of the Borrowers not prohibited hereunder
or which terminate at the time that such property ceases to be an unencumbered
asset in connection with any other facility; and (vii) is not the subject of any
issues which would impact the operation of such Property. No Property owned by a
Subsidiary shall be deemed to be an Unencumbered Property unless (a) both such
Property and all Equity Interests of the Subsidiary that owns such Property are
not subject to any Lien (other than Liens created by the Pledge Agreement),
(b) each intervening entity (other than IPT Real Estate Holdco LLC) between the
Borrower and such Subsidiary Guarantor does not have any Indebtedness for
borrowed money or, if such entity has any Indebtedness, such Indebtedness is
unsecured and such entity is a Guarantor, and (c) neither Subsidiary Guarantors
nor any intervening entity between the Borrower and such Subsidiary Guarantor is
subject to insolvency proceedings, unable to pay debts or subject to any writ or
warrant of attachment. A Property that is subject to an option to purchase shall
not be disqualified by the requirement in clause (vi) from being an Unencumbered
Property so long as the Property can be transferred subject to the rights of the
optionee provided that if the option to purchase is for a fixed price as
distinguished from a market price, the Unencumbered Asset Value for such
Property shall be equal to the lesser of (x) the amount determined in accordance
with the definition of Unencumbered Asset Value, or (y) the option price for
such Property. Nothing herein shall prohibit an Unencumbered Property hereunder
from constituting an unencumbered asset in connection with any other
indebtedness, provided that such indebtedness is not prohibited pursuant to the
terms of this Agreement.

“Unencumbered Property NOI” means, with respect to any Unencumbered Property for
any period, the Net Operating Income for such Unencumbered Property for such
period, less the Capital Expenditure Reserve. For such properties owned for less
than one full quarter, the Unencumbered Property NOI for such full quarter shall
be determined based on performance during such partial quarter, or if such
information is not reasonably available, shall be determined on a proforma basis
in the Borrower’s reasonable discretion taking into account any performance
information provided by the prior owner of such Unencumbered Property.

“Unencumbered Property Value” means for an Unencumbered Property (a) with
respect to any Unencumbered Property owned by the Borrower or Guarantor for less
than eighteen (18) months, and for any Asset Under Development, the current
Property Investment Value for such Unencumbered Property; and (b) with respect
to any Unencumbered Property owned by the Borrower or Guarantor for more than
eighteen (18) months (other than an Asset Under Development), the greater of
(i) Unencumbered Property NOI for such Unencumbered Property for the most
recently completed calendar quarter annualized divided by the Capitalization
Rate and (ii) zero.

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for purposes of this
Agreement at 100% of its then-current book value, as determined under GAAP.

“Unused Fee Rate” means a percentage equal to 0.30% if the weighted average
usage during the applicable quarter is less than or equal to 50% of the
aggregate Commitments and otherwise shall be equal to 0.25%.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

22



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of Holdings, the Borrower or any
Subsidiary at “fair value”, as defined therein.

SECTION 1.05. Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Trust, the Borrower and its
Subsidiaries or to the determination of any amount for the Trust, the Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Borrower
is required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding

 

23



--------------------------------------------------------------------------------

such Lender’s Commitment (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments, or (c) a violation of the Borrowing Base
Covenants. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14 each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (so long as such funding does not
change any tax status under Section 2.17); provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is not less than $100,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 5 Eurodollar Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., Chicago time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly in writing to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

24



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000.00, (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments, or (iii) a
violation of the Borrowing Base Covenants; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed in writing), not later than
3:00 p.m., Chicago time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 4:00 p.m., Chicago time, on the requested
date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Chicago time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent;

 

25



--------------------------------------------------------------------------------

any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent (if it
is not to Issuing Bank) and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall provide a
written notice to the Issuing Bank and the Administrative Agent (if it is not
the Issuing Bank) (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
reasonably necessary to prepare, amend, renew or extend such Letter of Credit.
If reasonably requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the lesser of 20% of the
aggregate amount of the Commitments, and $25,000,000.00, (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments, and (iii) any
change in the LC Exposure shall not result in a violation of the Borrowing Base
Covenants.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the then current Maturity Date, provided
that a Letter of Credit may have an expiration date beyond such date, so long as
(a) the expiration of the Letter of Credit is not later than twelve (12) months
after the then current Maturity Date, (b) the Letter of Credit is approved by
all Lenders or secured by cash collateral in a manner reasonably satisfactory to
the Administrative Agent and the Issuing Lender (provided that if the Lenders
approve the issuance of such Letter of Credit without cash collateral, such cash
collateral shall be required at the then current Maturity Date if the Letter of
Credit is still outstanding), and (iii) Lenders have received payment of all
fees otherwise payable in connection with Letters of Credit with expiry dates
occurring on or prior to five Business Days before the then current Maturity
Date; provided further that any Letter of Credit with a one year term may
provide (if acceptable to the Issuing Bank) for the automatic renewal thereof
for additional one year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

 

26



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Chicago time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Chicago time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Chicago time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 10:00 a.m., Chicago time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the

 

27



--------------------------------------------------------------------------------

provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing or by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

28



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon as of such date; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII, and
upon the maturity of Loans, whether by acceleration or lapse of time. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing at least 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Chicago time for Eurodollar Loans and
1:00 p.m. for ABR Loans, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

29



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or in writing by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly in writing
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Eurodollar Borrowing with a one month Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

30



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) If, as of any first quarter end occurring after the last day of the second
Loan Year, or any quarter end thereafter, Consolidated Tangible Net Worth on any
such date of determination shall be less than $175,000,000, then the Commitments
shall be automatically reduced (and each Lender’s Commitment shall be reduced on
a pro rata basis) such that following such reduction the ratio of the
Consolidated Tangible Net Worth to $175,000,000 is the same as the ratio of the
reduced total Commitments to the amount of the Commitments prior to such
reduction. If such reduction causes the sum of the Revolving Credit Exposures to
exceed the total Commitments, then the Borrower shall within five (5) days after
the reduction of the Commitments based on the delivery of the financial
statement, prepay Loans and/or cash collateralize the LC Exposure in an
aggregate amount equal to such excess.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and 10 Business days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

31



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit F (each a “Note”). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone or in writing
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., Chicago time, on the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Chicago time, on the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Chicago time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an unused fee, which shall accrue at the Unused
Fee Rate on the weighted average of the daily amount of the difference between
the Commitment of such Lender and the sum of (i) the outstanding principal
balance of such Lender’s Loans and (ii) such Lender’s LC Exposure during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. The Unused Fee Rate shall be calculated, and accrued
unused fees shall be payable, in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any unused fees accruing after the date on which the Commitments
terminate shall be payable on demand. All unused fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which

 

32



--------------------------------------------------------------------------------

such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees (collectively, “Letter of Credit Fees”) shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments in accordance with the terms hereof; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

33



--------------------------------------------------------------------------------

(f) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest that
should have been paid for such period over the amount of interest actually paid
for such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under clause (b) above
or under Article VII. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder for a period of 180 days.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or in writing as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which it shall do
promptly upon becoming aware thereof, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing, provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted. Upon receipt of any such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for an ABR Borrowing in the amount specified therein.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or similar assessment) against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or the Issuing Bank;

 

34



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, upon the request
of such Lender, Issuing Bank or Recipient, the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered (provided that the determination of such additional amounts shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the Issuing Bank
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender or the Issuing Bank then reasonably
determines to be relevant), and provided further, that for the avoidance of
doubt, that this Section 2.15 shall not apply with respect to any Taxes for
which a Loan Party has an indemnification obligation under Section 2.17.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered (provided that the determination of such additional amounts shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the Issuing Bank
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender or the Issuing Bank then reasonably
determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

35



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan or Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to be equal to the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(a) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(b) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

36



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, and without duplication of
any amounts with respect to which payments were increased under Section 2.17(a).
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

 

37



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent two copies (or such other
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) properly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

38



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority other than due to the failure of the indemnified party to comply with
applicable law) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

39



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at a10 South Dearborn, Chicago, Illinois, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

40



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes Defaulting Lender, or (iv) any Lender has
failed to consent to a proposed amendment, waiver, discharge or termination that
under Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) if
such assignee is not a Lender, the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, and (D) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

41



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) days following notice
by the Administrative Agent (x) first, prepay the portion of such Defaulting
Lender’s Swingline Exposure that has not been reallocated pursuant to clause
(i) above and (y) second, cash collateralize for the benefit of the Issuing Bank
that portion of such Defaulting Lender’s LC Exposure that has not been
reallocated pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding,
provided that the Borrower shall be permitted to use Revolving Loans to make
such prepayment or to post such cash collateral;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

42



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit and such Lender is not contesting
those funding obligations, the Swingline Lender shall not be required to fund
any Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, up to two times, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
120 days and not later than 30 days prior to the Maturity Date then in effect
hereunder (the “Existing Maturity Date”), request that the Existing Maturity
Date be extended for an additional one year from the then current Existing
Maturity Date.

(b) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall pay to Administrative Agent for the pro rata
benefit of the Lenders, an extension fee equal to 0.20% (20 basis points) of the
aggregate Commitments at the time of extension, payable on the then current
Existing Maturity Date, and deliver to the Administrative Agent a certificate of
each Loan Party dated as of the then current Existing Maturity Date signed by a
Financial Officer of such Loan Party (i) approving or consenting to such
extension (and attaching resolutions adopted by such Loan Party approving or
consenting to such extension to the extent required under such Loan Party’s
organizational documents) and (ii) in the case of the Borrower, certifying that,
immediately before and after giving effect to such extension, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects on and as of the then
current Existing Maturity Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date, and except that for purposes of this
Section 2.21, the representations and warranties contained in Section 3.04 shall
be deemed to refer to the most

 

43



--------------------------------------------------------------------------------

recent statements furnished pursuant to subsections (a) or (b), as applicable,
of Section 5.01, (B) Borrower is in compliance with all of the financial
covenants set forth in Section 6.11 based on the most recently delivered
quarterly financial statements pursuant to the terms hereof, (C) no Default
exists and (D) each Guarantor provides Administrative Agent with an affirmation
and consent, in form and substance reasonably acceptable to Administrative
Agent.

SECTION 2.22. Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the aggregate Commitments by an amount
(for all such requests) not exceeding $300,000,000; provided that any such
request for an increase shall be in a minimum amount of $25,000,000, or such
other amount as may be agreed upon by Borrower and Administrative Agent. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders) as to whether it
intends to seek approval for increasing its Commitment.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the Issuing Bank and
the Swingline Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional assignees that are not Ineligible
Institutions to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Financial Officer of such Loan Party (x) by such
Loan Party approving or consenting to such increase (and attaching resolutions
adopted by such Loan Party approving or consenting to such increase to the
extent required under such Loan Party’s organization documents), and (y) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date, and except that for purposes of this
Section 2.22, the representations and warranties contained in Section 3.04 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) or (b), as applicable, of Section 5.01 and (B) no Default
exists. The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.16)) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

44



--------------------------------------------------------------------------------

  (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

SECTION 2.23. Addition and Removal of Unencumbered Properties.

(a) Addition of Unencumbered Properties. Subject to subsection (b) of this
Section 2.23, the Borrower may at any time and from time to time designate
additional Unencumbered Properties meeting the definition of Unencumbered
Properties by providing an updated Schedule 3.13, the appropriate Subsidiary
Guarantees and information regarding the new Subsidiary Guarantor that is
reasonably required under the Act (as defined in Section 9.15) and similar “know
your customer” requirements of the Lenders, at which time such additional
Unencumbered Properties shall be included for purposes of determining the
Borrower’s compliance with the Borrowing Base Covenants and the amount that may
be borrowed hereunder. Borrower shall be deemed to have made each of the
representations and warranties in Section 3.13 (a)-(j) with respect to each
Unencumbered Property being designated. At the time Borrower designates an
additional Unencumbered Property it shall also provide an updated calculation of
the maximum amount that is available to be drawn hereunder, which shall be in
form substantially similar to the Revolving Line of Credit Availability
Calculation furnished to Lenders on or prior to the date of the first Loan made
hereunder, it being acknowledged that financial data presented for existing
Unencumbered Properties included in the last quarterly reporting package will be
presented based on information included therein and financial data for other
Unencumbered Properties shall be based on calculations described within this
Credit Agreement.

(b) Additional Due Diligence Prior to Release of Equity Pledges. In connection
with the proposed designation of additional Unencumbered Properties prior to the
release of the Equity Pledge pursuant to Section 2.24, in addition to the
requirements set forth in subsection (a) of this Section 2.23, the Borrower
shall deliver to the Administrative Agent the following with respect to any such
additional proposed Unencumbered Property: (i) an updated Schedule 3.13 and
other due diligence information and documentation, in form and substance
reasonably satisfactory to the Administrative Agent and any Lender that is (or
whose Affiliate is) a Co-Lead Arranger at such time (the “Specified Lender”)
(provided that any such Specified Lender shall only have such an approval right
so long as such Specified Lender holds at least 15% of the Commitments and is
not a Defaulting Lender), regarding such Property and the proposed Subsidiary
Guarantor, and (ii) rent rolls and leasing information, if reasonably required
by Administrative Agent. Administrative Agent hereby notifies Borrower that
pursuant to the preceding provision, for all new Unencumbered Properties until
such time as there are at least five Unencumbered Properties with an Aggregate
Unencumbered Property Value of at least $75,000,000, it is requesting delivery
of a title report, property condition report, and environmental assessment. The
foregoing shall not limit Administrative Agent’s right to request other items
for such Unencumbered Properties in accordance with the terms hereof or its
right to require due diligence information and documentation for other
additional Unencumbered Properties designated by borrower prior to the release
of the Equity Pledge in accordance with the terms hereof. The items required to
be delivered under this subsection (b) shall be deemed to be satisfactory if
neither the Administrative Agent nor the Specified Lender notifies the Borrower
of its objection within ten (10) days after the delivery of each such item.

(c) Removal of Unencumbered Properties. The Borrower may at any time and from
time to time remove Unencumbered Properties by providing an updated Schedule
3.13 reflecting which Properties will no longer constitute Unencumbered
Properties; provided that in connection therewith Borrower shall demonstrate to
Administrative Agent that following removal of such Unencumbered Property that
the Borrower continues to comply with Sections 6.12(a), (b) and (c) and provided
Borrower complies with Section 6.12(a), (b) and (c) and there is no Event of
Default at such time, such Property shall no longer constitute an Unencumbered
Property for purposes hereof. If, as a result of a transaction

 

45



--------------------------------------------------------------------------------

permitted by this Section 2.23(c), a Subsidiary Guarantor no longer owns any
Unencumbered Property, then such Subsidiary Guarantor shall automatically be
released from the Guaranty and shall cease to be a Guarantor, and the Pledge
Agreement shall be deemed to be automatically amended to release the equity of
such Subsidiary from the Equity Pledge. Borrower shall be deemed to have made
each of the representations and warranties in Article III as of the time each
Unencumbered Property is removed, except to the extent that such representations
or warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date.

SECTION 2.24. Equity Pledge. The Equity Pledge shall be released by the
Administrative Agent upon request of the Borrower and satisfaction of the
following conditions: (a) Total Asset Value is at least $500,000,000; (b) the
Consolidated Fixed Charge Coverage Ratio is greater than or equal to 1.50 to
1.00; (c) the Consolidated Leverage Ratio is less than or equal to sixty percent
(60%); (d) the ratio of Total Secured Indebtedness to Total Asset Value is less
than or equal to fifty percent (50%); and (e) no Default exists.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties are duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
partnership or other organizational powers of each of the Loan Parties and have
been duly authorized by all necessary partnership or other organizational action
and, if required, partner or member action. This Agreement and each other Loan
Document has been duly executed and delivered by the applicable Loan Parties and
constitutes a legal, valid and binding obligation of such Loan Parties,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except with respect to notices which have
already been given or where the failure to obtain any of the foregoing would not
have a Material Adverse Effect (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents any of the
Loan Parties or any order of any Governmental Authority, the violation of would
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any of the Loan
Parties or its assets, or give rise to a right thereunder to require any payment
to be made by any of the Loan Parties, which would reasonably be expected to
have a Material Adverse Effect and (d) will not result in the creation or
imposition of any Lien on any asset of the Loan Parties if the breach of the
foregoing would reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Trust and its
Subsidiaries as of and for the fiscal quarter and the portion of the fiscal

 

46



--------------------------------------------------------------------------------

year ended September 30, 2013, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Trust and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes.

(b) Since (1) the date of the most recent audited Financial Statements delivered
by Borrower or (2) prior to delivery of the initial audited Financial
Statements, since September 30, 2013, there has been no event or circumstance,
that has had a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Trust, Borrower and each Subsidiary
has good title to, or valid leasehold interests in, all its real property
material to its business, except for defects in title that would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Unencumbered Property is subject to any Liens, other than
Permitted Encumbrances that are allowed by the definition of Unencumbered
Property.

(b) Each of the Trust, Borrower and any Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failure to own or license or such infringements that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower after due and diligent
investigating, threatened against or affecting the Trust, Borrower or any of
their Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any matter or
events described in (i) through (iii) below that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Trust, Borrower nor any of their Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, or (iii) has received notice of
any claim with respect to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. None of the Borrower, any Person
controlling the Borrower, nor any Subsidiary or is required to be registered as
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

47



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Trust, the Borrower and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Trust, Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Plan that is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination, opinion or advisory letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by, or shall be timely submitted to, the Internal
Revenue Service, and, to the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not be reasonably by expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Plan, and no
waiver of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. As of the Effective Date, none of the other reports,
certificates or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by the Administrative Agent and the Lenders that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results and the
differences may be material).

 

48



--------------------------------------------------------------------------------

SECTION 3.12. Sanctions Laws and Regulations. None of (a) the Borrower or any of
its officers, directors or Affiliates, or (b) to its knowledge, its brokers or
other agents acting or benefiting in any capacity in connection with this
Agreement or any other capital raising transaction involving any Lender, or any
Affiliates of any Lender, is a Designated Person.

SECTION 3.13. Unencumbered Properties. Schedule 3.13 hereto contains a complete
and accurate description of Unencumbered Properties designated by the Borrower
to constitute Unencumbered Properties hereunder as of the Effective Date and as
supplemented from time to time in connection with the delivery of the
certificate required under Section 5.01(d) hereof or as set forth in
Section 2.23 and upon the inclusion or removal of a Property as an Unencumbered
Property for purposes of the Borrowing Base Covenants, including the entity that
owns each Unencumbered Property. With respect to each Property identified from
time to time as an Unencumbered Property, Borrower hereby represents and
warrants as follows except to the extent disclosed in writing to the Lenders and
approved by the Required Lenders (which approval shall not be unreasonably
withheld):

(a) No portion of any improvement on the Unencumbered Property is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower or the applicable Subsidiary, to the extent the same is available on
commercially reasonable terms, has obtained and will maintain insurance coverage
for flood and other water damage in the amount of the replacement cost of the
improvements at the Unencumbered Property.

(b) To the Borrower’s knowledge, the Unencumbered Property and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws (“Applicable Laws”).

(c) The Unencumbered Property is served by all utilities required for the
current use thereof. All utility service is provided by public utilities and the
Unencumbered Property has accepted or is equipped to accept such utility
service.

(d) Except with respect to Assets Under Development, all roads and streets
necessary for service of and access to the Unencumbered Property for the current
use thereof have been completed, are serviceable and all-weather and are
physically and legally open for use by the public.

(e) The Unencumbered Property is served by public water and sewer systems or, if
the Unencumbered Property is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) Borrower is not aware of any material latent or patent structural defect in
the Unencumbered Property. The Unencumbered Property is free of damage and waste
that would materially and adversely affect the value of the Unencumbered
Property (other than any casualty loss being handled in accordance with the Loan
Documents or condemnation proceedings being handled in accordance with Loan
Documents) and is in adequate repair for its intended use. The Unencumbered
Property is free from material damage caused by fire or other casualty (other
than any casualty loss being handled in accordance with the Loan Documents).
There is no pending or, to the actual knowledge of Borrower, threatened
condemnation proceedings affecting the Unencumbered Property, or any material
part thereof.

 

49



--------------------------------------------------------------------------------

(g) To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Property are in a condition and repair
adequate for its intended use and, to Borrower’s knowledge, in material
compliance with all Applicable Laws with respect to such systems or with respect
to any Unencumbered Property will be upon completion of such Unencumbered
Property.

(h) All improvements on the Unencumbered Property lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Property other than encroachments that do not materially adversely affect the
use or occupancy of the Unencumbered Property, no such improvements encroach
upon easements benefiting the Unencumbered Property other than encroachments
that do not materially adversely affect the use or occupancy of the Unencumbered
Property and no improvements on adjoining properties encroach upon the
Unencumbered Property or easements benefiting the Unencumbered Property other
than encroachments that do not materially adversely affect the use or occupancy
of the Unencumbered Property. All access routes that materially benefit the
Unencumbered Property are available to Borrower or the applicable Subsidiary of
the Borrower, constitute permanent easements that benefit all or part of the
Unencumbered Property or are public property, and the Unencumbered Property, by
virtue of such easements or otherwise, is contiguous to a physically open,
dedicated all weather public street, and has any necessary permits for ingress
and egress.

(i) There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Property except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

(j) Each Unencumbered Property satisfies each of the requirements set forth in
the definition of “Unencumbered Property”.

A breach of any of the representations and warranties contained in this
Section 3.13 with respect to a Property shall disqualify such Property from
being an Unencumbered Property for so long as such breach continues (unless
otherwise approved by the Required Lenders) but shall not constitute a Default
(unless the elimination of such Property as an Unencumbered Property results in
a Default under one of the other provisions of this Agreement).

SECTION 3.14. Subsidiaries; Equity Interests. As of the Effective Date, Schedule
3.14 sets forth the direct owners of outstanding Equity Interests in each
Subsidiary Guarantor and such Equity Interests have been validly issued, are, to
the extent applicable, fully paid and nonassessable and are owned by such owner
free and clear of all Liens, other than Permitted Encumbrances. At least 70% of
the Equity Interests in Borrower are owned by the Trust.

SECTION 3.15. REIT Status. The Trust is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code currently
applicable to the qualification of the Trust as a real estate investment trust,
and with respect to any qualification requirements not yet applicable, will be
in compliance with those qualification requirements when applicable.

SECTION 3.16. No Default. No Default has occurred and is continuing.

 

50



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date of Obligations to Make Loans. The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
Guarantor either (i) a counterpart of the Guaranty signed on behalf of such
Guarantor or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such Guarantor has signed a counterpart of the Guaranty.

(c) The Administrative Agent (or its counsel) shall have received from each
Pledgor either (i) a counterpart of the Pledge Agreement signed on behalf of
each Pledgor or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that each Pledgor has signed a counterpart of the Pledge Agreement.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, counsel for the Borrower, covering such matters
relating to the Loan Parties, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.

(e) The Administrative Agent shall have received UCC searches covering each
Pledgor showing no liens on the Equity Interests being pledged.

(f) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(g) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, and (ii) a certificate, dated the date
of the first Loan hereunder, containing a calculation of the financial covenants
set forth in Section 6.11 and the Borrowing Base Covenants for the fiscal
quarter of Borrower ending September 30, 2013.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Chicago time, on January 17, 2014 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

51



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations or warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 120 days after the end of each fiscal year of the Borrower, the
audited (as to the Trust only) consolidated balance sheet and related statements
of income and retained earnings and cash flows of the Consolidated Group as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary, or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the unaudited consolidated balance sheet and
related statements of income and retained earnings and cash flows of the
Consolidated Group as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year (if available),
all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(c) Subject to Section 9.12, the Borrower further agrees to clearly label the
financial statements described in clauses (a) and (b) (collectively, “Financial
Statements”) with a notice stating: “Confidential Financial Statements to be
Provided to All Lenders, Including Public-Siders” before delivering them to the
Administrative Agent, but only if such Financial Statements are not publicly
filed.

 

52



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.11 and 6.12, and
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the most recent audited Financial Statements
delivered by Borrower or, prior to the delivery of the initial audited Financial
Statements, the internally prepared financial statements dated September 30,
2013 that, in each case, affects the Financial Statements, and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(e) concurrently with the annual and quarterly financial statements required
under clauses (a) and (b) above, (i) a schedule of the Unencumbered Properties
comprising the Total Unencumbered Property Pool Value, summarizing Unencumbered
Property NOI, and (ii) prior to release of the Equity Pledge, rent rolls for the
Unencumbered Properties;

(f) promptly after the same become publicly available, upon request of
Administrative Agent copies of all material periodic and other reports,
registration statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as may be reasonably
requested pursuant to a reasonable and customary request by the Administrative
Agent or any Lender.

(h) Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address provided to Administrative Agent;
or (ii) on which such documents are publicly filed or are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default of which Borrower has knowledge;

 

53



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that has a reasonable likelihood of being adversely
determined and, if adversely determined, would reasonably be expected to result
in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
Material Adverse Effect; and

(d) any other development of which Borrower is aware that has resulted in, or
would be reasonably expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to and necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, to the extent that the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. The
inspection rights set forth herein shall include the right of the Administrative
Agent or any Lender, prior to the release of the Equity Pledge, to inspect any
of the Unencumbered Properties (subject to the rights of tenants thereon);
provided, however, that unless an Event of Default exists the Borrower shall not
be required to pay for any of the inspections set forth in this Section 5.06.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and Letters of Credit will be issued only to support,
general business purposes of the Borrower (including, but not limited to debt
refinancing, property acquisitions, new construction, renovations, expansions,
tenant improvement, refinancing of existing lines, financing acquisition of
permitted investments, and closing costs and equity investments primarily
associated with commercial real estate property acquisitions or refinancings).
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Accuracy of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent and if applicable, the Lenders in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, when
taken as a whole, contains no material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 5.09,
provided that with respect to projected financial information, the Borrower will
ensure only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized by the
Administrative Agent and the Lenders that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results and the differences may be material).

SECTION 5.10. REIT Status. The Trust will at all times comply with all
applicable provisions of the Code necessary to allow the Trust to qualify for
status as a real estate investment trust.

SECTION 5.11. Subsidiary Guaranties. The Borrower shall cause each of its
Subsidiaries that owns a Property that is included as an Unencumbered Property
and so designated by Borrower for purposes of determining Borrower’s compliance
with the financial covenants contained in this Agreement to execute and deliver
to the Administrative Agent the Subsidiary Guaranty as required under Article IV
above. For any Property added to the pool of Unencumbered Properties after the
date hereof, Borrower shall cause the Subsidiary owning such Unencumbered
Property to execute and deliver to the Administrative Agent, on or prior to the
date that such Property is included as an Unencumbered Property for purposes of
determining Borrower’s compliance with the financial covenants contained in this
Agreement, a joinder to the Subsidiary Guaranty, and upon request of the
Administrative Agent, supporting organizational and authority documents and
opinions similar to those provided with respect to the Borrower and the initial
Subsidiary Guarantors under Section 4.01.

A Subsidiary shall be automatically released from its obligations under the
Subsidiary Guaranty if (i) there is no Event of Default (or event which, upon
expiration of an applicable cure period, will become an Event of Default), and
(ii) Borrower delivers an updated Compliance Certificate to Administrative Agent
demonstrating compliance (based on information as of the end of the prior
quarter) with all financial covenants contained in Section 6.12(a), (b) and
(c) of this Agreement without such Subsidiary being included as a Subsidiary
Guarantor and without any Property owned by such Subsidiary being included as an
Unencumbered Property in the calculation of Borrower’s compliance with any of
the foregoing covenants pertaining to Unencumbered Properties, and representing
and warranting that based on the information as of the end of the prior quarter,
but without counting any Unencumbered Property owned by the Subsidiary Guarantor
being released as an Unencumbered Property, Borrower will continue to comply
with all of the financial covenants in this Agreement upon release of such
Subsidiary Guarantor. Subject to the foregoing, the Administrative Agent shall,
from time to time, upon request from the Borrower, execute and deliver to the
Borrower a written acknowledgement that a Subsidiary has been released from its
obligations under the Subsidiary Guaranty and the Lenders and the L/C Issuer
hereby authorize the Administrative Agent to deliver such acknowledgement.

 

55



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Negative Pledges. The Borrower will not, and will
not permit any Subsidiary Guarantor to create, incur, assume or permit to exist
(i) any Indebtedness (excluding obligations under the Loan Documents, current
trade payables and unsecured debt in the ordinary course of business that is not
for borrowed money), and (ii) negative pledge clauses or similar covenants or
restrictions or agreements which would entitle an entity to the benefit of any
lien upon the occurrence of any contingency (including, without “equal” pursuant
to an “equal and ratable” clause) in each case under (i) or (ii) above on any
Unencumbered Property (other than Permitted Encumbrances in favor of a Loan
Party), except in each case for an unsecured term loan or private placement
facility or bond offering that does not provide the lenders or bond holders
thereunder any greater rights than the Lenders with respect to the Unencumbered
Properties provided that clause (b) shall not apply to (i) restrictions and
conditions imposed by law or by this Agreement, (ii) restrictions and conditions
existing on the date hereof identified on Schedule 6.01 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) customary restrictions and
conditions contained in agreements relating to the sale of an asset or a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the asset or Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) customary provisions in leases, licenses and other contracts
restricting the assignment thereof or (v) customary restrictions in connection
with any Permitted Encumbrance or any document or instrument governing any
Permitted Encumbrance (provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Encumbrance).

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Unencumbered
Property, whether now owned or hereafter acquired, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any
Unencumbered Property, except for those Permitted Encumbrances permitted by the
definition of Unencumbered Property.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
so long as no Default exists or would result therefrom:

(a) any Person may merge or consolidate with or into (i) the Borrower or the
Trust, provided that the Borrower or the Trust, as applicable, shall be the
continuing or surviving Person and there is no Change in Control, or (ii) any
one or more other Subsidiaries, including newly formed Subsidiaries, provided
that when any Subsidiary Guarantor is merging or consolidating with or into
another Subsidiary that is not a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the continuing or surviving Person;

 

56



--------------------------------------------------------------------------------

(b) any Subsidiary may merge, dissolve or liquidate, or dispose of any, all or
substantially all of its assets (upon voluntary liquidation or otherwise), and
Borrower may dispose of any or all of its direct and indirect Equity Interests
in any Subsidiary, provided that if such Subsidiary owns a Property that had
been included as an Unencumbered Property, Borrower shall have complied with the
requirements of Section 2.23(c) for removal of such Unencumbered Property; and

(c) Borrower or Trust may enter into a merger in which such entity is the
survivor, and there is no Change in Control and Borrower has complied with
Section 6.09, to the extent applicable.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Except
as permitted in Section 6.03, the Borrower will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except for
industrial properties, Cash and Permitted Investments and except that
investments shall be permitted in the following categories of assets provided
that after Total Asset Value exceeds $500,000,000 for the first time,
investments described in (a) through (e) below shall not exceed an aggregate 30%
of Total Asset Value, and shall be subject to individual limits set forth below:

(a) Ownership of unimproved land on which no material improvements have been
commenced up to 5% of Total Asset Value;

(b) Investments in Unconsolidated Affiliates (including real estate funds or
privately held companies) up to 20% of total Asset Value which may be increased
to 25% of Total Asset Value with approval of the Required Lenders;

(c) Ownership of non-industrial Properties up to 10% of Total Asset Value;

(d) Debt Instruments (including mezzanine debt and mortgage notes) and
investment in any REIT stocks or REIT preferred securities up to 5% of Total
Asset Value; and

(e) Ownership of Assets Under Development (which for this purpose shall be the
book value plus the budgeted cost to complete) up to 10% of Total Asset Value.

In the event that any Investments exceed the maximum amounts set forth above
(including the 30% limitation), such excess Investments shall not constitute an
Event of Default but shall be excluded from the calculation of the financial
covenants in Section 6.11.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual or expected exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), or (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

SECTION 6.06. Restricted Payments. Without the consent of the Required Lenders,
the Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted Payment
at any time during which an Event of Default is continuing, except to the extent
necessary for the Trust to maintain its status as a real estate investment
trust, and except for distributions by any Subsidiary directly or indirectly to
the Borrower.

 

57



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) any Restricted Payment permitted by Section
6.06, and (d) pursuant to each of the agreements listed on Schedule 6.07
attached hereto together with any amendment, modification, renewal, replacement
or similar agreement entered into on terms which are not materially less
favorable to the Borrower or the Trust than the Agreement set forth on Schedule
6.07.

SECTION 6.08. Reserved.

SECTION 6.09. Transfers of Direct or Indirect Interests in Borrower. In addition
to the requirement that Borrower shall not permit transfers of direct or
indirect interests in Borrower that result in a Change in Control, if the
transfer will result in there being a direct or indirect owner of 25% or more in
Borrower (other than an entity that owns, directly or indirectly, 25% or more of
the Borrower as of the date hereof), (a “Material Transfer”) Borrower shall give
Administrative Agent prior notice of such Material Transfer and provide to
Administrative Agent such information about the transferee as Administrative
Agent or any Lender may reasonably request. In addition, no Material Transfer of
a direct or indirect interest in Borrower shall be permitted if such transfer:
(i) would result in the representation in Section 3.12 to not be true,
(ii) would result in a violation of applicable U.S. Federal law or regulation
for Lenders to have a loan outstanding to a borrower in which such proposed
transferee owns a direct or indirect interest, or (iii) would in the good faith
judgment of the Administrative Agent result in a reasonable likelihood of
“reputational risk” for Administrative Agent as a result of doing business with
such transferee. In the event that the Borrower advises the Administrative Agent
of a Material Transfer, if Administrative Agent believes that such Material
Transfer would violate (ii) or (iii) above, Administrative Agent shall so advise
Borrower within ten days after receipt of a notice of the proposed transfer, and
the failure of Administrative Agent to do so, shall be deemed determination by
Lender that such proposed Material Transfer does not violate (ii) or
(iii) above.

SECTION 6.10. Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations , or (ii) in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

 

58



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

Borrower shall not:

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the last day of any fiscal quarter to be less than $2,064,586 plus
seventy-five percent (75%) of the aggregate proceeds received by the Borrower or
the Trust (net of reasonable related fees and expenses) in connection with any
offering of stock or other equity after the Closing Date. In addition to, and
without limitation of the foregoing covenant, on the last day of the second Loan
Year and at all times thereafter, Borrower shall not permit, Consolidated
Tangible Net Worth as of the last day of any fiscal quarter to be less than
$100,000,000.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.25 as of the last day of any fiscal
quarter commencing on the last day of the third fiscal quarter after Borrower’s
initial acquisition (the quarter commencing after the quarter in which such
acquisition occurs shall be deemed to be the first quarter after such
acquisition) and ending at the end of the first Loan Year, 1.35 as of the last
day of any fiscal quarter during the second Loan Year, or 1.50 thereafter.
Commencing on the Closing Date and prior to the first testing date described
above in this Section 6.11(b), Borrower shall not permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.00 as of the last day of any fiscal
quarter, unless, as of such date of determination, Borrower’s balance sheet as
of each relevant quarter end shows Cash and Cash Equivalents of at least five
percent (5%) of the average usage of the aggregate Commitments for such quarter.
In all cases, the Consolidated Fixed Charge Coverage Ratio shall be determined
based on information for the most recent quarter annualized.

(c) Consolidated Leverage Ratio. Permit Consolidated Leverage Ratio to be more
than sixty-five percent (65%) as of the last day of any fiscal quarter during
the first Loan Year or sixty percent (60%) thereafter, which maximum percentage
shall be increased to sixty-five percent (65%) for four (4) consecutive quarters
after a Material Acquisition.

(d) Secured Indebtedness. Permit Total Secured Indebtedness to exceed fifty-five
percent (55%) of Total Asset Value as of the last day of any fiscal quarter
during the first Loan Year, fifty percent (50%) of Total Asset Value as of the
last day of any fiscal quarter during the second Loan Year and third Loan Year,
or forty-five percent (45%) thereafter, provided that notwithstanding the
foregoing, until such time as Consolidated Tangible Net Worth exceeds
$175,000,000 Total Secured Indebtedness shall not exceed sixty-five percent
(65%) of Total Asset Value.

(e) Secured Recourse Indebtedness. Permit Total Secured Recourse Indebtedness to
exceed twenty percent (20%) of Total Asset Value as of the last day of any
fiscal quarter, excluding recourse associated with interest rate hedges.

Notwithstanding anything in this Section 6.11 to the contrary, to the extent
Borrower qualifies for and requests a release of the Equity Pledge in accordance
with Section 2.24, and at the time of such release the financial covenants
required to be satisfied by Borrower to effect such release are more onerous
than those required in this Section 6.11, then the more onerous financial
covenants shall be required to be maintained from and after the date of the
release of the Equity Pledge, measured quarterly.

SECTION 6.12. Borrowing Base Covenants.

Borrower shall:

(a) Unencumbered Debt Yield. Not permit the Unencumbered Debt Yield, at any date
of determination, to be less than nine percent (9%) at any date of determination
during the first Loan Year, ten percent (10%) at any date of determination
during the second Loan Year, or eleven percent (11%) thereafter.

 

59



--------------------------------------------------------------------------------

(b) Maximum Unencumbered Asset Pool Leverage Ratio. Not permit the Unencumbered
Asset Pool Leverage Ratio to be more than sixty-five percent (65%) at any date
of determination during the first Loan Year or sixty percent (60%) thereafter,
which maximum percentage shall be increased to sixty-five percent (65%) for four
consecutive quarters after a Material Acquisition.

(c) Unencumbered Property Pool Criteria. Commencing with the first quarterly
reporting period following the date which is 18 months after the Closing Date
comply with the following requirements regarding Unencumbered Properties:

(i) There must be a minimum of $50,000,000 in Total Unencumbered Property Pool
Value at all times;

(ii) There must be at least five (5) Unencumbered Properties;

(iii) No single Unencumbered Property shall account for more than twenty-five
percent (25%) of Total Unencumbered Property Pool Value and any amount in excess
of twenty-five percent (25%) shall be disregarded for purposes of determining
Total Unencumbered Property Pool Value and Unencumbered Property NOI, but shall
not constitute a Default hereunder;

(iv) The percentage of Total Unencumbered Property Pool Value attributable to
Unencumbered Property NOI from a single tenant shall not exceed twenty-five
percent (25%) if the tenant has an Investment Grade Rating (or another
comparable tenant reasonably approved by the Required Lenders for treatment as
an investment grade tenant for the purpose of this provision) and twenty percent
(20%) for all other tenants and any amount in excess of twenty-five percent
(25%) (or 20%, as applicable) shall be disregarded for purposes of determining
Total Unencumbered Property Pool Value and Unencumbered Property NOI, but shall
not constitute a Default hereunder.

(v) The percentage of Total Unencumbered Property Pool Value attributable to
Unencumbered Property that is non-industrial property shall not exceed ten
percent (10%), and any amount in excess of ten percent (10%) shall be
disregarded for purposes of determining Total Unencumbered Property Pool Value
and Unencumbered Property NOI, but shall not constitute a Default hereunder.

(vi) No more than (i) twenty percent (20%) of Total Unencumbered Property Pool
Value prior to release of the Equity Pledge, and (ii) twenty-five percent
(25%) of Total Unencumbered Property Pool Value after release of the Equity
Pledge, may be attributable to (A) Assets Under Development, or (B) Unencumbered
Properties that are ground leased under Financeable Ground Leases (as opposed to
being owned in fee simple by the Borrower or a Subsidiary Guarantor).

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

60



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee and such
failure shall continue unremedied for a period of five days or the Borrower
shall fail to pay any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days after receipt of written notice of such failure;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Loan Party in this Agreement or any Loan Document or any
amendment or modification hereof or waiver hereunder, or in any certificate or
other material document delivered by or on behalf of Borrower pursuant to the
requirements contained in this Agreement or any amendment or modification hereof
or waiver hereunder, shall prove to have been materially incorrect when made or
deemed made;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03 (with respect to the Borrower’s existence),
5.08, 6.03, 6.04, 6.06, 6.10 or 6.11;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than Sections 6.11 or 6.12, those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower; provided that such period shall be
extended for up to an additional 30 days so long as such breach is reasonably
susceptible of cure within such additional period and the Borrower diligently
and in good faith continues to attempt to cure such break;

(f) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.12 and Borrower shall not have, within 60 days
after notice thereof from the Administrative Agent to the Borrower, made or
caused to be made a prepayment of the Loans in an amount such that, had such
prepayment been made on the last day of the fiscal quarter in which such failure
occurred, no such failure shall have occurred; provided that the Lenders shall
have no obligation to make additional Loans during such sixty (60) day period
unless or until such prepayment is made;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to Indebtedness that becomes due
as a result of a casualty or insurance recovery event or any voluntary sale or
transfer of the property or assets;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Loan Party or its debts, or of a substantial part
of its assets, in each case under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Borrower or any Loan Party shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, or (v) make a general assignment for the
benefit of creditors;

 

61



--------------------------------------------------------------------------------

(j) the Borrower or any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 if Total Asset Value is less than $500,000,000 and
$25,000,000 if Total Asset Value is $500,000,000 or more, shall be rendered
against the Borrower, any Loan Party or any combination thereof (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) and, in either case (A) the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or (B) enforcement proceedings shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any Loan
Party to enforce any such judgment but only if Borrower or any applicable party
has not paid such judgment or otherwise set aside such judgment within 30 days
after the commencement of enforcement proceedings;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders, and shall, at the request of the Required
Lenders by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

SECTION 7.02. Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.20, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) then due and payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) then due and payable to the Lenders and Issuing Bank (including
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Bank (including fees and time charges for attorneys who may be employees
of any Lender or the Issuing Bank), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

62



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting unpaid Letter
of Credit Fees and accrued and unpaid interest on the Loans, LC Disbursements
and other Obligations then due and payable, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations then due and payable
have been paid in full, to the Borrower or as otherwise required by Law.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

63



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the reasonable
consent of the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the reasonable
consent of the Borrower so long as no Event of Default has occurred and is
continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

64



--------------------------------------------------------------------------------

All communications from the Administrative Agent to Lenders requesting Lenders’
determination, consent or approval (i) shall be given in the form of a written
notice to each Lender, (ii) shall be accompanied by a description of the matter
as to which such determination, consent or approval is requested, (iii) shall
include a legend substantially as follows, printed in capital letters or
boldface type:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action. Nothing in this provision shall restrict the Administrative
Agent from requesting a reply to a request for an approval in less than ten
Business Days but the deemed approval provided in this provision shall not apply
until the expiration of a ten Business Day period.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic mail,
as follows:

(i) if to the Borrower, to it at c/o Dividend Capital, 518 Seventeenth Street,
Suite 1700, Denver, CO 80202, Attention of Thomas G. McGonagle, Chief Financial
Officer (Telecopy No. (303) 869-4602, Email:
tmcgonagle@industrialpropertytrust.com), with a copy to: c/o Dividend Capital,
518 Seventeenth Street, Suite 1700, Denver, CO 80202, Attention of General
Counsel (Telecopy No. 303 869-4602, Email: jwidoff@dividendcapital.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn, 7th Floor, Mail Code IL1-0010, Chicago,
Illinois 60603, Attention of Yvonne Dixon (Telecopy No. (312) 385-7101) (Email:
yvonne.e.dixon@jpmorgan.com), with a copy to JPMorgan Chase Bank, 1125 17th
Street, 3rd Floor, Mail Code CO1-9521, Denver, Colorado 80202, Attention of
Amber Coffey (Telecopy No. (303) 244-3352) (Email: amber.l.coffey@jpmorgan.com);

 

65



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at 131 South Dearborn, 5th Floor, Mail Code
IL1-0236, Chicago, Illinois 60603-5506, Attention of Standby Letter of Credit
Unit (Telecopy No. (312) 233-2266) (Email: gts.client.services@jpmchase.com);

(iv) if to the Swingline Lender, to it at 10 South Dearborn, 7th Floor, Mail
Code IL1-0010, Chicago, Illinois 60603, Attention of Yvonne Dixon (Telecopy No.
(312) 385-7101) (Email: yvonne.e.dixon@jpmorgan.com) ; and

(v) if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or email shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems (other than email), to
the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using other Electronic Systems (in
addition to email) pursuant to procedures approved by the Administrative Agent;
provided that such other Electronic Systems shall not apply to notices pursuant
to Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
other electronic communications (in addition to email) pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described
above, of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number or email address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the

 

66



--------------------------------------------------------------------------------

Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (x) to amend Section 2.13(c) or to waive any obligation of the
Borrower to pay interest or Letter of Credit fees at the rate specified in
Section 2.13(c), or (y) to amend or waive any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Disbursement or to reduce any fee
payable hereunder, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder

 

67



--------------------------------------------------------------------------------

or make any determination or grant any consent hereunder, or (vi) release any
Guaranty unless expressly provided for in Section 5.11, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
material obligations hereunder or under any other Loan Document, if the Borrower
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

68



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing at the time of such assignment,
any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment ;

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

 

69



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

(E) Borrower’s failure to consent to an assignment shall be deemed reasonable if
such assignment is to a competitor of Borrower and no Default exists.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of making or acquiring any
Loans or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering

 

70



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities, other than an Ineligible Institution (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under 2.17(f)
and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Borrower and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to

 

71



--------------------------------------------------------------------------------

receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and except that, upon request of
Borrower, the Lender shall provide to Borrower the identity of such participant
and the amount of its participation. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

72



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner

 

73



--------------------------------------------------------------------------------

provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent, the Issuing Bank or such Lender, as
applicable, shall, to the extent not inconsistent with applicable law, use
reasonable efforts to promptly inform the Borrower thereof), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or (other than any Ineligible Institution) any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the Borrower
or any Loan Party that is not known to the Administrative Agent, Issuing Bank or
such Lender, as applicable to be subject to a confidentiality agreement with the
Borrower or any Loan Party. For the purposes of this Section, “Information”
means all information received from the Borrower , any Loan Party or any
Subsidiary

 

74



--------------------------------------------------------------------------------

relating to the Borrower, any Loan Party or any Subsidiary or its respective
businesses (including without limitation the identities of their venture
partners), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14. Authorization to Distribute Certain Materials to Public-Siders.

(a) The Borrower represents and warrants it will file this Agreement with the
SEC within four Business Days following the execution of this Agreement and
thereafter none of the information in the Loan Documents will constitute or
contain material non-public information within the meaning of the federal and
state securities laws. Commencing four Business Days following the execution of
this Agreement, to the extent that any of the executed Loan Documents
constitutes at any time material non-public information within the meaning of
the federal and state securities laws after the date hereof, the Company agrees
that it will promptly make such information publicly available by press release
or public filing with the SEC.

(b) If the Borrower does not file this Agreement with the SEC within four
Business Days following the execution of this Agreement, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that, commencing four
Business Days following the execution of this Agreement, Public-Siders and their
firms may be trading in any of the Parties’ respective securities while in
possession of the Loan Documents.

 

75



--------------------------------------------------------------------------------

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower and each other Loan Party, which information
includes the name and address of the Borrower and each other Loan Party and
other information that will allow such Lender to identify the Borrower and each
other Loan Party in accordance with the Act. Borrower shall cause each of the
Loan Parties to provide the necessary information required by this Section 9.15.

[Remainder of Page Intentionally Left Blank]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INDUSTRIAL PROPERTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By:   Industrial Property Trust Inc., a Maryland corporation, its general
partner By:  

/s/ THOMAS G. MCGONAGLE

Name:   Thomas G. McGonagle Title:   Chief Financial Officer JPMORGAN CHASE
BANK, N.A., as Administrative Agent and as a Lender By  

/s/ AMBER COFFEY

  Name: Amber Coffey   Title: Authorized Officer
WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ KEVIN A. STACKER

  Name: Kevin A. Stacker   Title: Vice President

 

S-1